DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 7/8/22 has been entered. Claim(s) 1-20 are pending in the application and are under examination.
	Applicant’s amendments which delete the previously presented claim limitations at issue have overcome all rejections under 35 USC 112 from the previous Office Action mailed on 4/8/22.  However, Applicant is directed to the rejection under 35 USC 101 below, as necessitated by claim amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a process (claims 1-12) and product (claims 13-20, and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps practically capable of being performed by mental process, including observation, evaluation, judgement and/or opinion, and certain methods of organizing human activity, including interpersonal interactions between two individuals, teaching, and following instructions, which includes: initializing a physical therapy system for a patient, the physical therapy system comprising: providing an experience to the patient;  selecting one or more actions to be performed by the patient during a physical therapy session; displaying a representation of the selected actions; monitoring the patient during the performance of the selected actions to gather biometric monitoring data for the patient; updating one or more patient models with the biometric monitoring data received, wherein the one or more patient models comprise at least health data for the patient; and generating a session evaluation report for the physical therapy session based on the updated patient models and the biometric monitoring data; wherein initializing the physical therapy system for the patient further comprises: Page 2PATENTApp. Ser. No.: 16/014,540Atty. Dkt. No.: P201700977US01PS Ref. No.: 1440.096374providing instructions to the patient to concentrate on a specific mental image for a period of time; determining a more appropriate position based on patient actions and feedback; and communicating the more appropriate position to at least the patient; wherein selecting the one or more actions to be performed by the patient during the physical therapy session comprises: selecting the one or more actions from a stored physical therapy plan; wherein selecting the one or more actions to be performed by the patient during the physical therapy session comprises: receiving action input from a user; and determining from the action input, the one or more actions to perform;  receiving an indication that the patient is performing a movement; and determining that the movement corresponds to the selected action; wherein monitoring the patient, further comprises: receiving data representing a current physical condition of the patient; receiving additional data from a user indicating the current physical condition and a current psychological condition; and generating a current monitoring score for the patient using the data and additional data; wherein the method further comprises: during the performance of the selected actions, determining feedback on the performance of the selected actions; and providing the feedback to the patient; during the performance of the selected actions, selecting a stop session threshold; upon determining that the stop session threshold has not been met, continuing the physical therapy session; and upon determining that the stop session threshold has been met, stopping the physical therapy session; wherein the stop session threshold comprises a patient discomfort threshold, and wherein determining that the stop session threshold has not been met comprises: determining from the patient models that a current patient discomfort level is below the patient discomfort threshold; and wherein determining that the stop session threshold has been met comprises: determining from the patient models that the current patient discomfort level is above the patient discomfort threshold; wherein the stop session threshold comprises a session time threshold, and wherein determining that the stop session threshold has not been met comprises: determining from a session timer started at a beginning of the physical therapy session that a current session time is below the session time threshold; and wherein determining that the stop session threshold has been met comprises: determining from the session timer that the current session time is above the session time threshold; and wherein generating the session evaluation report for the physical therapy session based on the patient models and the monitoring data further comprises: generating a score for the selected actions performed using the one or more patient models; and determining, from the one or more patient models, one or more actions to be performed for a future physical therapy session; and wherein generating the session evaluation report for the physical therapy session based on the patient models and the biometric monitoring data further comprises: generating a final score for the selected actions performed using the one or more patient models; andPage 7PATENTApp. Ser. No.: 16/014,540Atty. Dkt. No.: P201700977US01 PS Ref. No.: 1440.096374determining, from the one or more patient models, one or more actions to be performed for a future physical therapy session. Each of these steps is practically performed by a combination of mental processes by a therapist and an interaction between a therapist and a patient.  Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited steps, including generating a report, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii). Nor does the recitation of generic computer components in this claim negate the mental nature of this limitation because the claim here merely uses these computer components as a tool to perform the otherwise mental process. Id. Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application.  The additional elements (i.e., implementing the judicial exception identified above as virtualized and comprising a brain computer interface (BCI) connected to the patient; a virtual reality device providing a virtual reality experience to the patient; and one or more monitoring sensors; defining steps performed using the virtualized physical therapy system, using the virtual reality device or from the BCI; determining a proper positioning for the BCI, the virtual reality device, and the one or more monitoring sensors and indicating the proper positioning to a user; and describing the system as comprising one or more computer processors;Page 5PATENTApp. Ser. No.: 16/014,540 Atty. Dkt. No.: P201700977US01PS Ref. No.: 1440.096374a brain computer interface (BCI); a virtual reality component device; one or more monitoring sensors; and a memory containing a program which when executed by the processors performs an operation comprising: the steps identified as the judicial exception above; and a computer program product for a virtualized physical therapy system, the computer program product comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation comprising: the steps identified as the judicial exception above; and implementing the judicial exception identified above by displaying, using the virtual reality device, a virtual representation of the selected actions and feedback; collecting data using at least the one or more monitoring sensors and the BCI; wherein the virtual reality device comprises a virtual reality headset and wherein displaying the virtual representation of the selected actions comprises: determining a virtual representation of the selected action; and displaying the virtual representation on a display of the virtual reality headset; wherein the one or more monitoring sensors comprise biometric sensors configured to read biometric indication from the patient and wherein monitoring the patient, further comprises: receiving, from the biometric sensors and BCI, data representing a current physical condition of the patient) are recited in the claims to carry out the steps above.  But these computer-based elements are recited so generically (no details whatsoever beyond defining them by name in conjunction with the steps identified as the judicial exception above) that they represent no more than mere instructions to apply the judicial exceptions on a generic computer system using generic hardware with no further technical detail defining any particular configuration or how the functionality is achieved.  Rather, these additional elements are recited at the outset of each limitation merely to perform the claimed judicial exception, which is otherwise practically capable of being performed by a combination of mental process and certain methods of organizing human activity. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a general-purpose computer and virtual reality headset. Additionally, the recitation of generic sensors for collecting biometric data and virtual reality headset for outputting information is recited so generically that it amounts to insignificant pre and post solution activity.  That is the sensors collect data in an unspecified manner and the virtual reality headset outputs information in an unspecified manner.  As provided by the specification itself, the computer may comprise a general-purpose computer (par. 0035, for example) and the sensors and virtual reality headset are merely identified by name alone with no further technical detail (par. 0041 and 0044, for example).  Thus, these additional elements do not amount to a particular machine or computer, or an improvement to the functionality of any machine or computer recited in the claims, or any other technology.  Rather, they are merely recited to limit the judicial exception to a field of use, without sufficient technical detail which could be reasonably interpreted as an integration of the recited judicial exception into a practical application.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided under Prong 2 above, the additional elements merely limit the recited judicial exception to a field of use, which is defined in a generic manner, as evidenced by the use of names alone to identify the computer, sensors, and virtual reality headset, with no further technical detail which could reasonably be interpreted as a technical solution to a technical problem.  Moreover, the specification (par. 0035, 0041, 0044) describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a), by identifying them by name alone with no further technical details which could be reasonably interpreted as a particular machine or improvement to the functionality of a machine.  This is evidenced by the fact the specification describes the computer as “general purpose” (par. 0035) and merely identifies the sensors and virtual reality headset by name alone, which are thus interpreted as well-understood, routine and conventional components.  Moreover, mere automation of manual processes, as is the case here by reciting the additional elements in conjunction with result-based functions, has been indicated by the courts as insufficient to show an improvement in computer-functionality.  see Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); see also LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  As explained previously, the physical structure of the computer, sensors, and headset is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The use of sensors and a VR headset merely provides insignificant pre and post solution to gather data and output the results of the evaluation steps, which are practically capable of being performed by mental process.  Thus, these limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, limitation (a) does not amount to significantly more. Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-20 are not directed to patent eligible subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/
Primary Examiner, Art Unit 3715